Citation Nr: 1218682	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of the hearing is of record.  At that hearing, the Veteran submitted additional evidence with a waiver of his right to have the evidence considered by the originating agency.  The evidence is in fact duplicative of evidence considered by the originating agency.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for left ear hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied in an unappealed August 2000 Board decision.

2.  Evidence received since the August 2000 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability; such evidence is not cumulative or redundant of evidence already of record.

3.  The Veteran's current right knee disability originated during his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A right knee disability was incurred in active service.  38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen and his entitlement to service connection for a right knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159 (2011) before the Board decides the appeal.

Claim to Reopen

A.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 


B.  Analysis

The RO denied service connection for right knee osteoarthritis, status post meniscectomy, in a November 1997 rating decision, and the Veteran appealed this decision to the Board.  The Board denied his appeal in August 2000.  The Veteran did not appeal this decision.  The basis for the denial in August 2000 was that the Veteran failed to provide competent medical evidence of a nexus between his claimed current right knee disorder and his active service.

The evidence of record in August 2000 consisted of service treatment records (STRs), private treatment records, and a July 1997 VA examination report. 

Evidence received since the August 2000 decision most importantly includes a March 2008 medical opinion, which links the current right knee disability to the Veteran's service. 

A medical opinion relating the Veteran's current right knee disability to his active service was an element of entitlement to service connection that the Board found was not met.  The Board finds that the March 2008 nexus opinion is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it shows a link between the Veteran's current right knee disability and his period of active duty.  Accordingly, this evidence is sufficient to reopen the claim for service connection for a right knee disability.

Reopened Claim

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The STRs include a January 1966 clinical note which shows mild strain of the medial collateral ligament of the right knee.  At that time, the Veteran's activities were limited for three days.  On physical examination in March 1966, the physician suggested that the Veteran did not meet the standards for retention in the military due to symptomatology associated with congenital lesion of the right heel, probably an angioma.  It was recommended that he be considered for separation from service.  The Veteran's lower extremities were found to be normal on clinical evaluation.

Post-service private medical records include a November 1974 hospital discharge summary which shows that the Veteran underwent a right medial meniscectomy subsequent to an arthrogram which revealed a torn right medial meniscus.  The report notes a history of right knee problems since 1960 with four or five injuries.

The Veteran underwent a VA medical examination in July 1997 at which time he reported that he had sustained a twisting injury to the right knee in 1965 with pain and swelling.  The examiner diagnosed the Veteran with right knee pain, status post surgery.  X-rays revealed moderately severe osteoarthritis involving the right knee, especially in the medial joint space compartment.

In his notice of disagreement, the Veteran stated that he first received treatment for his knee problem in May 1966.  He further stated that the four or five injuries mentioned in the medical documents occurred subsequent to his in-service right knee injury.  He stated that the in-service right knee injury caused weakness and instability for several years prior to his surgery.  He also stated that he could not complete his training because he was confined to the hospital on restricted duty as a result of his right knee injury and that he was discharged from the service due to his right knee disability.

VA treatment records include a March 2008 report from the Veteran's primary care physician.  She stated that she reviewed the Veteran's STRs which show an in-service right knee injury and a diagnosis of MCL strain in January 1966.  After discharge from active service, he underwent a medial meniscectomy for a torn meniscus in 1968.  At that time, the Veteran denied any additional trauma to his right knee between 1966 and 1968.  The physician opined that since MRIs were not available in 1966, it is certainly possible that he suffered a torn meniscus in 1966 during service.  She stated the he developed degenerative joint disease of the right knee and underwent a right total knee arthroplasty in 2005.  The physician further opined that it is at least as likely as not that his current [right] knee condition is related to his original knee injury during service.

The Veteran was afforded a QTC examination of his right knee in October 2008 at which he reported being diagnosed with right knee osteoarthritis; a condition which had existed since 1966.  On examination, the examiner diagnosed right knee osteoarthritis status post right knee arthroplasty.

In November 2008, an independent medical opinion (IMO) was obtained.  The independent medical examiner (IME) indicated that he reviewed the STRs, July 1997 report of VA examination, private treatment record dated in November 1974, a March 2008 VA opinion, and VA treatment records dated from October 2006 to May 2008.  The IME noted a diagnosis of degenerative joint disease, right knee, status post total knee arthroplasty.  The IME stated that based on review of the medical records, he was unable to find any type of injury during service pertaining to the current condition of the knee and the previous alleged injury reflected in the submitted medical records.  Therefore, he was unable to provide an opinion without resorting to mere speculation because there was no specific documentation pertaining to any right knee injury documented in the STRs.

VA medical records include a June 2009 report which shows that the Veteran was treated for a knee injury sustained during a motorcycle accident a few months earlier.  However, the report is silent as to which knee was injured during the accident.

In his June 2009 substantive appeal, the Veteran disputed the findings in the November 1974 report which states that he had four or five knee injuries in 1960 and stated that he did not have any [right knee] injuries prior to the in-service injury in 1966.

In February 2011, the RO found that the November 2008 QTC report of examination was inadequate because the examiner had not been provided with the complete STRs and requested a new opinion with consideration of the January 1966 clinical note which shows a mild medial collateral ligament strain.

A second QTC examination was performed in March 2011 at which time the Veteran presented with a history of falling and twisting injury of the right knee during a training exercise and a total knee replacement in 2005.  The examiner diagnosed osteoarthritis of the right knee, status post total knee replacement with scars.

In April 2011, a second IMO was obtained at which time the examiner reviewed the Veteran's private treatment records and STRs.  She summarized the medical evidence of record and noted that the Veteran had total knee replacement of the left knee in January 2009.  She noted that with the exception of a diagnosis of mild strain of the medial collateral ligament of the right knee in January 1966, there was no documentation of further treatment of the right knee and no documentation of effusion involving the right knee.  In his final physical examination in March 1966, the Veteran's musculoskeletal examination was normal without diagnosis of any right knee pathology or injury.  She stated that these findings suggest that the Veteran suffered little complications or residuals from his mild strain of medial collateral ligament in January 1966.  She also noted that eight years after discharge from service he underwent a medial meniscectomy of the right knee in November 1974 at which time he reported a history of problems with his right knee since 1960 with four or five injuries associated with effusions.  She opined that since there is no evidence of right knee injuries prior to the Veteran's service and since there was no effusion documented with the injury that he sustained in January 1966, it is most likely as not that the reported "four or five injuries associated with effusions" occurred after service.  The examiner also noted that while the Veteran injured his left knee during the motorcycle accident, it is unclear whether he sustained further injury to his right knee pre-service right knee injuries.  Therefore, because the medical evidence shows that the Veteran sustained mild injury to his medial collateral ligament during service without any documented complications or residuals upon discharge examination and his private treatment records show that he most likely had post-service injuries which resulted in a medial meniscectomy in 1974, the Veteran's current right knee osteoarthritis status post total knee arthroplasty is less likely as not related to his original knee injury in service.

In March 2012, the Veteran testified that after he sustained his right knee strain in January 1966 his right knee was drained and an X-ray was obtained, but documentation of the same appears to be missing from his records.  He denied having any right knee injuries prior to his active service.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, there are competent, persuasive and probative opinions for and against the claim.  Considering those opinions, and the Veteran's credible statements and testimony establishing that the Veteran had no right knee injury prior to service, evidence of a right knee injury in service, and his contentions that he has continued to experience symptomatology with regard to his right knee since his release from active duty, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for a right knee disability is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.

Service connection for a right knee disability is granted.


REMAND

In May 2008, the Veteran submitted a timely notice of disagreement with a March 2008 rating decision denying entitlement to service connection for left ear hearing loss disability.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

A Statement of the Case on the issue of entitlement to service connection for left ear hearing loss disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


